    Case 15-39127       Doc 39      Filed 10/29/18 Entered 10/29/18 10:54:13                Desc Main
                                       Document Page 1 of 2


                              UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION


IN RE:                                          CASE NO. 15 B 39127
                                                CHAPTER 13
WAYNE SHINAGAWA
                                                JUDGE CAROL A DOYLE

         DEBTOR                                 NOTICE OF FINAL CURE PAYMENT


Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, TOM VAUGHN
files this Notice of Final Cure Payment. The amount required to cure the default in the claim listed
below has been paid in full.

Name of Creditor: WELLS FARGO BANK NA



Final Cure Amount

Court   Claim       Account                                   Claim            Claim        Amount
Claim # ID          Number                                    Asserted         Allowed      Paid

3          11       XXXXXX8859                                $407.03          $407.03      $407.03

Total Amount Paid by Trustee                                                                $407.03


Monthly Ongoing Mortgage Payment

Mortgage is Paid:

     Through the Chapter 13 Conduit                   X Direct by the Debtor


Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a
Statement as a supplement to the holder’s proof of claim on the Debtor, Debtor's Counsel and the
Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtor
has paid in full the amount required to cure the default on the claim; and 2) whether the Debtor is
otherwise current on all payments consistent with 11 U.S.C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends
remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may result in sanctions.
  Case 15-39127        Doc 39      Filed 10/29/18 Entered 10/29/18 10:54:13              Desc Main
                                      Document Page 2 of 2


                                                                             CASE NO. 15-39127-CAD


                                    CERTIFICATE OF SERVICE

I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the
persons named above by U.S. mail at 55 E. MONROE STREET, SUITE 3850, CHICAGO, IL 60603 or
by the methods indicated on this 29th day of October, 2018.


Debtor:                                         Attorney:
WAYNE SHINAGAWA                                 GERACI LAW LLC
4253 N LOWELL AVE                               55 E MONROE # 3400
APT# 1ST FL                                     CHICAGO, IL 60603
CHICAGO, IL 60641                               via Clerk's ECF noticing procedures

Creditor:                                       Mortgage Creditor:
WELLS FARGO BANK NA                             SENECA MORTGAGE SERVICING
1 HOME CAMPUS MAC#X2302 04C                     % CODILIS & ASSOCIATES
DES MOINES, IA 50328                            15W030 N FRONTAGE RD STE 100
                                                BURR RIDGE, IL 60527

Creditor:
WELLS FARGO BANK NA
BK DEPT MAC N9286-01Y
1000 BLUE GENTIAN RD
ST PAUL, MN 55121-7700

ELECTRONIC SERVICE - United States Trustee


Date: October 29, 2018                                       /s/ TOM VAUGHN
                                                             TOM VAUGHN
                                                             CHAPTER 13 TRUSTEE
                                                             55 E. MONROE STREET, SUITE 3850
                                                             CHICAGO, IL 60603
